Cook, J.,
dissenting.
{¶ 11} The majority reverses the judgment of the court of appeals based on the “one simple fact” that the Ford Motor Company “presented a videotape without audio to the jury when a copy with contradictory audio was apparently available.” In doing so, the majority ignores another simple fact: the issue of the videotape did not arise in this case until the appellants filed a motion for reconsideration based on the newly discovered evidence. The court of appeals *434correctly found that it had no authority to reconsider its decision based on evidence that was never part of the trial court record. Lamar v. Marbury (1982), 69 Ohio St.2d 274, 277, 23 O.O.3d 269, 431 N.E.2d 1028.
{¶ 12} Without ever explaining how the appellants’ injection of the new evidence was procedurally proper, the majority simply declares that a new trial is the appropriate remedy in this case. The bench and bar are therefore left to wonder whether today’s decision endorses a heretofore unknown procedure under which a party may obtain relief from a trial court judgment by introducing newly discovered evidence in the court of appeals. If so, the bench and bar are further left to wonder when this new procedure applies and how it coexists with Civ.R. 59(A) and 60(B), which already govern the manner in which parties may obtain a new trial or relief from a judgment. These significant questions, among others, naturally follow from today’s dubious decision but are left unanswered by the majority.
{¶ 13} I respectfully dissent and would affirm for the reasons stated by the court of appeals.
Moyer, C.J., and Lundberg Stratton, J., concur in the foregoing dissenting opinion.